DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to an amendment filed 4/23/2021.
Claims 1, 4-8, 19-23, 25-27, 30, 33 and 35-42 are pending. Claims 35-42 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
This application is a continuation in part of US application 15/922,904 filed 3/15/2018 now US Patent 10,294,475 which is a continuation in part of PCT/US17/52118 filed 9/19/17 which claims priority to provisional application 62/395,791 filed 9/16/16.  
The first line of the specification requires updating. 
SEQ ID NO:s 8-11 are not introduced into the application until the instant filing. Therefore, the claims have the filing date of 7/10/2018. The following limitations are also new. 
Claim 4, 22- all of the mosquito types were added with the claims of PCT/US17/52118 filed 9/19/17.
Claim 5, 21, 23- modes of administration were added with the claims of PCT/US17/52118 filed 9/19/17. 
Claims 7, 26 drawn to VrrA is introduced in 15/922,904 filed 3/15/2018.
The cell types listed in claim 14 and 21 were added with PCT/US17/52118 filed 9/19/17.


Response to Amendments
Applicants’ submission is sufficient to overcome the objections to the drawings and specification. 

A number of the objections and rejections under 35 USC 112, second have been overcome. The rejection under 35 USC 112, 4 has been overcome. 

Claim Objections
Claims are objected to because of the following informalities: grammatically, claims 5 and 23 should be amended to recite as a method of administration –aerosolized disbursement in water sources, brushing, dressing, dropping or coating and/or the composition is lyophilized, freeze dried, microencapsulated, desiccated or in an aqueous carrier--. The delivery is not by desiccation but of a desiccated bacteria. 
Claim 7 is grammatically incorrect for reciting that a bacteria further comprises another bacteria. It appears that this should be that the genetically modified bacteria --is further genetically modified to express--. 
Should applicants want claim 8 to indicate that the choice is actually from Zika should be amended to recite –the essential gene is from said Zika virus and is selected from--.  
The claim is clear but for formatting purposes, in line 6 of claim 20, the claim reiterates line 1 and should recite –the pathogen carried by the mosquito--. This is true of claim 26 line 2 for –the genetically modified bacteria--. 
Claim 22 requires the article “a” prior to “third instar”. 
In claim 33, the phrase “a further comprising the step of’ in line 2-3 appears to be an inadvertent insertion that should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 19-23, 25-27, 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These are mostly new rejections based upon applicant’s amendment. However, the rejection under 112, sixth is slightly altered from the previous rejection. 
Claims 1, 4-8  and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are two-fold. 
First, the claims do not lead to controlling pathogen expression. The steps are disparate and unconnected to this goal by requiring control of pathogen expression without connecting the pathogen to the steps recited. The actual steps are to introducing a dsRNA encoding vector in to “a mosquito” but there is no indication that this mosquito has a pathogen. Coordinately, claim 1 recites the limitation "the Zika virus or the Dengue virus" in line 7.  There is insufficient antecedent basis for this limitation in the claim. So the steps are simply adding a dsRNA to a mosquito with no indication of how pathogen expression is controlled. 
Secondly, the claim recites “expressing the dsRNA polynucleotide” without indication of where it is expressed which should be, at this point, in the mosquito which has the pathogen which is Zika or Dengue. The claim continues that is requires “inhibiting said essential gene expression”. This is, as recited, a step requiring the practitioner inhibit gene expression. But, it is not clear how the practitioner is to inhibit expression of the essential gene not only because there is no essential gene in the steps but also because the step requires the practitioner mediate this step. Rather, the dsRNA polynucleotide is expressed in the mosquito (comprising the pathogen) wherein the expressed dsRNA mediates inhibition of the essential gene. This is partially true in claim 19 and 33 which do not recite where the step of further expressing occurs or when. 
Furthermore, regarding the second of the limitations, “inhibiting said essential gene expression”, this has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder of indicating a step coupled with functional language “inhibiting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  127-145 and 159 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: for expression the sequences are part of a vector wherein the dsRNA encoding sequence is preceded by a promoter, for inhibiting the essential gene, the mosquito must comprise the pathogen and for downregulation the dsRNA is expressed by methods above.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim 20 recites the limitation "the heterologous dsRNA" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-8, 17, 20-23, 25-27 and 30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 10,294,475. This rejection is maintained as the TD was disapproved for reason below. However, based upon amendments the claim disposition is new. 
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-14 of the U.S. Patent 10,294,475.  That is, the cited claims of U.S. Patent 10,294,475 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the U.S. Patent 10,294,475, then two different assignees would hold a patent to the claimed invention of U.S. Patent 10,294,475, and thus improperly there would be possible harassment by multiple assignees.

Claims 1, 4-8, 17, 20-23, 25-27 and 30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 127-147 of copending application 16/418,794. This rejection is maintained as the TD was disapproved for reason below. However, based upon amendments the claim disposition is new. 
		An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 127-147 of the copending application 16/418,794.  That is, the cited claims of copending application 16/418,794 anticipate and fall entirely within the scope of the rejected claims of the instant application.  
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending application 16/418,794, then two different assignees would hold a patent to the claimed invention of copending application 16/418,794, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  



Response to Arguments
The terminal Disclaimer has been disapproved for the following reason. 

    PNG
    media_image1.png
    214
    762
    media_image1.png
    Greyscale


Conclusion
SEQ ID NO:s 1-5 and 8 upon which all of the claims are based is free of the art. These sequences are designed to bind to and inhibit expression of essential genes in pathogens that infect mosquitos. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633